DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 6-9, 17 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10 and 12-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jinchul Hong on 04/19/2021.

The application has been amended as follows: 
Claims

1. (Currently Amended) A light treatment apparatus comprising:
a handpiece including a treatment light irradiating unit for irradiating a treatment region with a plurality of treatment lights, the plurality of treatment lights including first and second treatment lights, the second treatment light being irradiated subsequently to the first treatment light;
a sensing unit for detecting movement information of [[a]] the handpiece; and
a controller for controlling an irradiation pattern of the plurality of treatment lights based on the detected movement information such that a first irradiation area of the first treatment light overlaps at least in part with a second irradiation area of the second treatment light,
wherein the controller controls the irradiation pattern by irradiating the treatment region with the first treatment light and the second treatment light while the handpiece continuously moves over the treatment region such that the first and second irradiation areas overlap with each other at a predetermined overlapping ratio. 
2. (Previously Presented) The light treatment apparatus of claim 1, wherein the controller adjusts an irradiation time of each of the plurality of treatment lights based on the movement information detected by the sensing unit.
3. (Previously Presented) The light treatment apparatus of claim 1, wherein the controller controls the plurality of treatment lights to be sequentially irradiated, and controls the second treatment light to be irradiated when detecting that the handpiece including the treatment light irradiating unit has moved a reference distance after irradiation of the first treatment light.
9. (Currently Amended) A light treatment apparatus comprising:
a handpiece including a treatment light irradiating unit for irradiating a treatment region with a plurality of treatment lights, the plurality of treatment lights including first and second treatment lights, the second treatment light being irradiated subsequently to the first treatment light;
a sensing unit for detecting movement information of [[a]] the handpiece; and
a controller for controlling an irradiation pattern of the plurality of treatment lights based on the detected movement information such that a first irradiation area of the first treatment light overlaps at least in part with a second irradiation area of the second treatment light,
wherein the controller controls the irradiation pattern by irradiating the treatment region with the first treatment light and the second treatment light while the handpiece continuously moves over the treatment region such that the first and second irradiation areas overlap with each other at a predetermined overlapping ratio. 
10. (Currently amended) A method of controlling a light treatment apparatus comprising the steps of:
irradiating a treatment region with a plurality of treatment lights by operating a treatment light irradiating unit included in a handpiece, the plurality of treatment lights including first and second treatment lights, the second treatment light being irradiated subsequently to the first treatment light;
detecting movement information of [[a]] the handpiece 
controlling an irradiation pattern of the plurality of treatment lights based on the detected movement information a first irradiation area of the first a second irradiation area of second 
wherein the treatment region is irradiated with the first treatment light and the second treatment light while the handpiece continuously moves over the treatment region such that the first and second irradiation areas overlap with each other at a predetermined overlapping ratio.
11. (Canceled) 
12. (Currently amended) The method of claim 10, wherein is irradiated when it is detected that the handpiece has moved by a reference distance after irradiation of the first treatment light.
13. (Currently amended) The method of claim 10, wherein the first treatment light and the second treatment light are irradiated onto the treatment region in the form of a circular spot having a predetermined diameter,
wherein he predetermined overlapping ratio based on the predetermined diameter.
14. (Currently amended) The method of claim 10, further comprising: setting [[a]] the overlapping ratio 
wherein the second treatment light irradiated  make the second irradiation area of the second treatment light overlap with the first irradiation area of the first treatment light based on the overlapping ratio set in the setting step.
15. (Currently amended) The method of claim 10, further comprising:
detecting a distance that the handpiece moves from a position irradiated with the second treatment light; and 
irradiating a third treatment light based on the movement distance after the irradiation of the second treatment light such that a third irradiation area of the third treatment light overlaps at least in part with the second irradiation area of 
16. (Currently Amended) A treatment method using a light treatment apparatus comprising the steps of:
irradiating a treatment region with a plurality of treatment lights a treatment light irradiating unit included in a handpiece, the plurality of treatment lights including a first treatment light and a second treatment light, the second treatment light being irradiated subsequently to the first treatment light;

detecting movement information of the handpiece; and 
controlling an irradiation pattern of the plurality of treatment lights based on the detected movement information of the handpiece such that a first irradiation area of the first a second irradiation [[an]] area of the second 
wherein the treatment region is irradiated with the first treatment light and the second treatment light while the handpiece continuously moves over the treatment region such that the first and second irradiation areas overlap with each other at a predetermined overlapping ratio.



Allowable Subject Matter
Claims 1-4, 6-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the combination of features in independent claims 1, 9, 10 and 16. Particularly, DeBenedictis discloses a light treatment apparatus that detects the movement of a handpiece to control the intensity of light delivered to a treatment area. However, DeBenedictis discloses applying light to a single target area (Fig. 9) or to spaced apart, non-overlapping target areas (Fig. 10c). DeBenedictis does not disclose 
Nidek discloses overlapping treatment areas at a predetermined overlapping ratio but only discloses doing so with a stationary light treatment apparatus and adjusting the locations using movable mirrors within the device. This device does not account for handpiece movement.
Lastly, while DeBenedictis discloses measuring handpiece movement and adjusting an intensity based on the movement, targeting a single area or non-overlapping areas with the stimulation adjustment would teach away from the overlapping areas presently claimed. The Examiner was unable to find a teaching describing the combination of features presently claimed, namely sequentially applying light via first and second treatment lights such that first and second treatment areas overlap at a predetermined overlapping ratio while simultaneously controlling the irradiation pattern based on handpiece movement
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.